            Case 2:21-cv-00402-RSM Document 16 Filed 08/25/21 Page 1 of 3



 1                                                            THE HONORABLE RICARDO S. MARTINEZ

 2

 3

 4

 5

 6                                IN THE UNITED STATES DISTRICT COURT

 7                      FOR THE WESTERN DISTRICT OF WASHINGTON - SEATTLE

 8

 9   MID-CENTURY INSURANCE COMPANY,                          NO.: 2:21-cv-00402-RSM

10                    Plaintiff and Counter-Defendant,       STIPULATION AND ORDER REGARDING
                                                             DEADLINES FOR CROSS-MOTIONS FOR
11            v.                                             SUMMARY JUDGMENT

12   AMERICAN ECONOMY INSURANCE                              Complaint Filed: March 25, 2021
     COMPANY,                                                Counter-Claim Filed: June 21, 2021
13                                                           Trial Date: August 1, 2022
                      Defendant and Counter-Claimant.
14

15             Pursuant to Local Civil Rule 7(k), this Stipulation is entered into by Plaintiff and Counter-
16   Defendant Mid-Century Insurance Company ("Mid-Century") and Defendant and Counter-Claimant
17   American Economy Insurance Company ("American Economy") (collectively, "the Parties"),
18   regarding the deadline for the Parties to file their respective dispositive motions and agreed upon
19   briefing schedule.
20             WHEREAS, under the Court's August 6, 2021, Order Setting Trial Date and Related Dates
21   (Dkt. 14), Trial is August 1, 2022, and all dispositive motions must be filed by May 3, 2022, and
22   noted on the Court's motion calendar no later than the fourth Friday after thereafter;
23             WHEREAS, the Parties served Initial Disclosures on July 14, 2021, and produced documents
24   identified in their respective Initial Disclosures on July 30, 2021;
25             WHEREAS, the Parties believe Mid-Century's Complaint and American Economy's Counter
26   Claim present legal issues that can be decided prior to the date set forth in the August 6, 2021, Order
27   Setting Trial Date and Related Dates;
     STIPULATION AND ORDER REGARDING DEADLINES                                      Selvin Wraith Halman LLP
     FOR CROSS-MOTIONS FOR SUMMARY JUDGMENT -                                        505 14th Street, Ste. 1200
                                                                                    Oakland, California 94612
     1                                                                          (510) 874-1811/Fax (510) 465-8976
     No.: 2:21-cv-00402-RSM
     DM1\12328450.1
            Case 2:21-cv-00402-RSM Document 16 Filed 08/25/21 Page 2 of 3



 1             WHEREAS, the Parties' intend to file early cross-motions for summary judgment; and

 2             WHEREAS, the Parties have met and conferred to establish an agreeable briefing schedule;

 3             IT IS HEREBY STIPULATED AND AGREED, by the Parties, through their undersigned

 4   counsel and subject to the Court's approval that the following schedule shall govern their cross-

 5   motions for summary judgment:

 6             1.     The Parties' shall file and serve Cross-Motions on October 22, 2021;

 7             2.     The Parties' shall file and serve Oppositions on November 12, 2021;

 8             3.     The Parties' shall file and serve Replies on November 19, 2021.

 9   Dated: August 18, 2021                          By:       s/Sara M. Parker
                                                           Sara M. Parker, WA State Bar #44001
10                                                         SELVIN WRAITH HALMAN LLP
                                                           505 14th Street, Suite 1200
11                                                         Oakland, CA 94612
                                                           Telephone: (510) 874-1811
12                                                         Facsimile: (510) 465-8976
                                                           E-mail: sparker@selvinwraith.com
13                                                         Attorneys for Plaintiff
                                                           MID-CENTURY INSURANCE COMPANY
14
     Dated: August 18, 2021                          DUANE MORRIS LLP
15

16                                                   By:       s/Dominica C. Anderson
                                                           Dominica C. Anderson (pro hac vice)
17                                                         Lauren M. Case, WSBA No. 49558
                                                           DUANE MORRIS LLP
18                                                         One Market Street
                                                           Spear Tower, Suite 2200
19                                                         San Francisco, CA 94105-1127
                                                           Telephone: (415) 957-3000
20                                                         Facsimile: (510) 465-8976
                                                           E-mail: dcanderson@duanemorris.com
21                                                         E-mail: lmcase@duanemorris.com

22                                                         Hari Kumar, WSBA No. 53597
                                                           DUANE MORRIS LLP
23                                                         701 Fifth Avenue, 42nd Floor
                                                           Seattle, WA 98104
24                                                         Telephone: (415) 957 3034
                                                           Facsimile: (206) 263 9661
25                                                         Email: hkumar@duanemorris.com

26                                                         Attorneys for Defendant
                                                           AMERICAN ECONOMY INSURANCE
27                                                         COMPANY
     STIPULATION AND ORDER REGARDING DEADLINES                                   Selvin Wraith Halman LLP
     FOR CROSS-MOTIONS FOR SUMMARY JUDGMENT -                                     505 14th Street, Ste. 1200
                                                                                 Oakland, California 94612
     2                                                                       (510) 874-1811/Fax (510) 465-8976
     No.: 2:21-cv-00402-RSM
     DM1\12328450.1
            Case 2:21-cv-00402-RSM Document 16 Filed 08/25/21 Page 3 of 3



 1                                                    ORDER

 2             The following schedule shall govern the Parties’ cross-motions for summary judgment:

 3             1.     The Parties' shall file and serve Cross-Motions on October 22, 2021;

 4             2.     The Parties' shall file and serve Oppositions on November 12, 2021;

 5             3.     The Parties' shall file and serve Replies on November 19, 2021.

 6             IT IS SO ORDERED.

 7             DATED this 25th day of August, 2021.

 8

 9

10

11
                                                   A
                                                   RICARDO S. MARTINEZ
                                                   CHIEF UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     STIPULATION AND ORDER REGARDING DEADLINES                                   Selvin Wraith Halman LLP
     FOR CROSS-MOTIONS FOR SUMMARY JUDGMENT -                                     505 14th Street, Ste. 1200
                                                                                 Oakland, California 94612
     3                                                                       (510) 874-1811/Fax (510) 465-8976
     No.: 2:21-cv-00402-RSM
     DM1\12328450.1
